Dickinson, J., delivered the opinion of the court: The Constitution prescribes the mode by which cases in which the Judge of the Circuit Court was incompetent to sit, shall be tried, by the appointment of special judges for that purpose; leaving to the Legislature, at the same time, power to make provision, if they deem it proper, by which the different Judges might temporarily exchange circuits with each other. This power never was exercised by the Legislature; leaving the objects to be carried out by the Executive in the appointment of special Judges, and sanctioning that measure by making appropriations for their compensation. The provision in the act of 7th November, 1836, regulating the terms and prescribing the powers of the Circuits of the State of Arkansas, “ That nothing in this act shall be so construed, as to prevent the Judges of the several Circuits from interchanging their ridings, as is specified in the Constitution of this State,” was, previous to the trial of this case, expressly repealed in the 28th section Rev. St., 698, by title, u except so much thereof as has relation to fixing the time of holding the Circuit Court.” Consequently, the Circuit Judges, in December, 1839, had no power or authority to preside in any Courts other than those comprised in their respective circuits. The proceedings, therefore, of this case, so far as the same were had before Judge Hoge, were coram nonjudice, and utterly null and void. As, however, the process was issued bjr a duly authorized officer, the case now stands for adjudication as it did at the return term thereof. There being no case before us of a competent Cpurt, the writ of error is dismissed.